Matter of Enoksen (2018 NY Slip Op 05762)





Matter of Enoksen


2018 NY Slip Op 05762


Decided on August 15, 2018


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 15, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
SYLVIA O. HINDS-RADIX, JJ.


2014-07821
2018-09563

[*1]In the Matter of Nancy P. Enoksen, admitted as Nancy Patricia Enoksen, a suspended attorney. Grievance Committee for the Tenth Judicial District, petitioner; Nancy P. Enoksen, respondent. (Attorney Registration No. 4326625)

MOTION by the Grievance Committee for the Tenth Judicial District to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon her conviction of a felony. By decision and order on motion dated April 21, 2015, this Court, inter alia, immediately suspended the respondent from the practice of law pursuant to former 22 NYCRR 691.4(l)(1)(i), and authorized the Grievance Committee for the Tenth Judicial District to institute a disciplinary proceeding based upon a petition dated December 16, 2014. By decision and order on motion of this Court dated July 16, 2015, upon the motion of the respondent, the disciplinary proceeding was held in abeyance until the conclusion of a pending criminal matter entitled People v Enoksen  (Nassau County lower court No. 2015NA006084). The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on July 27, 2005, under the name Nancy Patricia Enoksen.

Catherine A. Sheridan, Hauppauge, NY (Michael Fuchs of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On January 29, 2018, after a jury trial before the Hon. Howard Sturim, a Judge of the County Court, Nassau County, under Indictment No. 00911N-2016, the respondent was found guilty of grand larceny in the second degree, in violation of Penal Law § 155.40(1), a class C felony.
On March 20, 2018, the respondent was sentenced to a term of imprisonment of 3&frac13; to 10 years, and ordered to pay restitution in the amount of $187,040.
The Grievance Committee for the Tenth Judicial District now moves to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) based upon her felony conviction. Although the respondent was duly served, she has neither opposed the instant motion nor interposed any response thereto.
Pursuant to Judiciary Law § 90(4)(a), the respondent was automatically disbarred and ceased to be an attorney upon her conviction of a felony.
Accordingly, the motion to strike the respondent's name from the roll of attorneys and counselors-at-law is granted, pursuant to Judiciary Law § 90(4)(b), to reflect the respondent's automatic disbarment as of January 29, 2018. In view thereof, on the Court's own motion, the disciplinary proceeding authorized under Appellate Division Docket No. 2014-07821 is discontinued as academic.
SCHEINKMAN, J.P., MASTRO, RIVERA, DILLON and HINDS-RADIX JJ., concur.
ORDERED that the Grievance Committee's motion is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Nancy P. Enoksen, admitted as Nancy Patricia Enoksen, a suspended attorney, is disbarred, effective January 29, 2018, and her name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Nancy P. Enoksen, admitted as Nancy Patricia Enoksen, shall continue to comply with the rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Nancy P. Enoksen, admitted as Nancy Patricia Enoksen, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Nancy P. Enoksen, admitted as Nancy Patricia Enoksen, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 1240.15(f); and it is further,
ORDERED that, on the Court's own motion, the disciplinary proceeding authorized under Appellate Division Docket No. 2014-07821 is discontinued as academic.
ENTER:
Aprilanne Agostino
Clerk of the Court